DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/31/2022.
Claims 1-7 are pending. Claims 1 and 4 are currently amended.  Claims 1 and 4 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2020 and 11/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Group II in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “the length in the extending direction of movable electrode” in line 12 of the claim, which the Examiner suggests amending to “the length in the extending direction of the movable electrode”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the abbreviation “MEMS” in line 1 of the claim, however the expanded form of the abbreviation “MEMS” is not expressly defined in the claim, and thus it is unclear what is necessarily required by the abbreviation “MEMS”.
For the purposes of prosecution, the abbreviation “MEMS” will be interpreted as meaning “micro electro mechanical systems”.
Claim 4 recites the limitation "the length [of the portion of the elastic supporting unit]" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the extending direction [of the portion of the elastic supporting unit]" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the length [of the movable electrode]" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the extending direction [of the movable electrode]" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “an extending direction [of the elastic supporting unit]” in lines 2-3 of the claim, however an "extending direction [associated with a portion of the elastic supporting unit]" element was already introduced earlier in line 10 of claim 4, which claim 6 depends from, and thereby it is unclear whether the “an extending direction [of the elastic supporting unit]” in lines 2-3 of the claim is directed to that same element and therefore should be properly amended to "the extending direction" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Note the dependent claims 5-6 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pregl et al. (US 2019/0031499 A1, Hereinafter “Pregl”).
Regarding independent claim 4, Figure 2 of Pregl discloses a MEMS vibration element, comprising: 
a fixed electrode 230 (“stator comb-fingers”- ¶0019) formed on a base material (“i.e., “substrate” or “support structure”- ¶0021); 
a movable electrode 220 (“rotor comb-fingers”- ¶0019) formed on the base material; and 
an elastic supporting unit 210 (“membrane”- ¶0019) formed on the base material and elastically supporting the movable electrode 220 with respect to the fixed electrode 230, 
wherein 
at least a portion of the elastic supporting unit 210 has a dimension in a thickness direction (i.e., vertical direction) of the base material, the dimension being smaller than a dimension of the fixed electrode 230 and the movable electrode 220 in the thickness direction of the base material, and 
the length (i.e., the length of 210 measured in a horizontal direction) in the extending direction (i.e., horizontal direction) of the portion of the elastic supporting unit 210 which has a dimension being smaller than a dimension of the fixed electrode 230 is longer than the length (i.e., the length of 220 measured in a horizontal direction) in the extending direction of movable electrode 220.
Regarding claim 5, Figure 2 of Pregl discloses wherein: 
the fixed electrode 230 and the movable electrode 220 are electrodes having a comb structure (¶0019).
Regarding claim 6, Figure 2 of Pregl discloses wherein: 
a length dimension (i.e., the length of 210 measured in a horizontal direction) of the portion of the elastic supporting unit 210 along an extending direction of the elastic supporting unit is larger than a length dimension (i.e., the length of 220 measured in a horizontal direction) of comb teeth of the movable electrode 220.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ni (US 2009/0184781 A1), which discloses a MEMS vibration element comprising a fixed electrode, a movable electrode, an elastic supporting unit elastically supporting the movable electrode with respect to the fixed electrode, wherein the fixed electrode and the movable electrode have a comb structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895